El Juez Presidente Sr. Hernández
emitió la opinión del tribunal.
Con fecha 27 de .julio de 1917, José Yélez y Rufino Rivera, vecinos de Salinas, radicaron en la Corte de Distrito de Ponce nna petición de injunction contra Roselló Hermanos y Domingo Mattei, con súplica de que expidiera una orden al márshal de la Corte de Distrito de Guayama para que se abs-tuviera de llevar a efecto el remate de las mercancías em-bargadas en juicio seguido en dicha corte de distrito por la sociedad mercantil Roselló Hermanos contra Domingo Mattei en cobro de pesos, paralizando a la vez la publicación de los edictos anunciadores del remate basta que se terminaran los pleitos pendientes ante la Corte Municipal de Salinas, se-guidos por Vélez y Rivera contra el propio Mattei, en cuyos juicios se habían embargado antes las mismas mercancías; y a ese fin alegaron Yélez y Rivera entre otras cosas que de llevarse a cabo el remate tendrían que renunciar a un derecho adquirido con anterioridad al de Roselló Hermanos, hacién-dose ilusoria la sentencia que pudiera recaer a favor de am-bos en dichos pleitos y obligándoseles en todo caso a enta-blar una serie de litigios que perjudicarían sus intereses.
La corte de Ponce señaló día para que los demandados comparecieran ante ella a mostrar cansa por qué no debiera concederse el injunction preliminar solicitado y al mismo tiempo ordenó que previa prestación de fianza por los de-mandantes, la que prestaron, se pusiera a aquéllos en entre-dicho y también al márshal de la Corte de Distrito de Gua-yama previniéndoles que por sí o por otra persona se abstu-vieran de llevar adelante la ejecución de la sentencia y re-mate anunciados por dicho márshal para ejecutar la sentencia *204dictada en el caso entre Boselló Hermanos y Domingo Mattei en cobro de dinero.
La sociedad Boselló Hermanos se opnso a la petición de injunction y la corte de Ponce por orden de 3 de octubre de 1917 concedió el injunction preliminar solicitado en cnanto a las mercancías a qne se refiere, pudiendo ejecutarse la sen-tencia a favor de Boselló Hermanos en cualquiera otra clase de bienes del demandado Domingo Mattei, contra cuya or-den interpuso esa sociedad recurso de apelación para ante esta Corte Suprema.
La orden apelada se sostiene por los beehos alegados en la petición de injunction y los resultantes de la evidencia prac-ticada.
Esos beclios son los siguientes:
Ante la Corte Municipal de Salinas entabló 'demanda José Vélez en cobro de $378.80 contra Domingo Mattei y para ase-gurar la sentencia que recayera solicitó y obtuvo una orden de embargo en cumplimiento de la cual el marshal de dicha corte embargó al demandado las mercancías que tenía en un establecimiento mercantil situado en el mismo pueblo de Salinas.
Por el mismo tiempo Bufino Bivera presentó otra de-manda ante la propia Corte Municipal de Salinas en cobro de $150 también contra Domingo Mattei, y para el asegura-miento de la sentencia, por orden de la corte, el marshal de ella embargó en segundo término o reembargó las mercancías del establecimiento mercantil de Domingo Mattei.
En ambos juicios presentó demanda de intervención Bo-selló Hermanos.
Con posterioridad a las dos demandas de que se deja hecho mérito la sociedad mercantil Boselló Hermanos radicó de-manda ante la Corte de Distrito de Guayama contra el Domingo Mattei en reclamación de dinero, y celebrado el juicio en rebeldía del demandado la demandante solicitó de la corte la ejecución de la sentencia obteniendo una orden por la cual el márshal embargó a Domingo Mattei en tercer término las *205mismas mercancías que ya estaban embargadas en los jui-cios seguidos contra Mattei por Yélez y por Rivera.
En el diligenciado de la orden de embargo expedida en el caso de Roselló Hermanos contra Domingo Mattei, su fecha 27 de abril de 1917, hizo constar el márshal de la Corte de Distrito de Guayama que las mercancías embargadas se en-contraban depositadas en poder de José Yélez, uno de los'an-teriores demandantes, quien al ser requerido para que las entregara con el fin de depositarlas en poder de Guillermo Roselló, se negó en absoluto a entregarlas quedando por tanto en su poder dichas mercancías, y que habiendo notificado el reembargo al márshal de la Corte Municipal de Salinas, le hizo saber que el sobrante o remanente que resultara después de hecha la liquidación de los bienes embargados, si se lle-gaban a vender en pública subasta, habría de quedar a dis-posición de la Corte de Distrito de Guayama para ser entre-gado a Roselló Hermanos o a su abogado.
A virtud de moción presentada por Roselló Hermanos a la corte de Guayama solicitando la venta de los bienes em-bargados, dispuso dicha corte en 12 de mayo de 1917 que fuera notificada a Domingo Mattei y a sus acreedores José Yélez y Rufino Rivera que practicaron los embargos ante-riores a fin de qu.e dentro de cinco días Comparecieran a opo-nerse a la moción si lo estimaban oportuno, bien entendido que “en caso de no comparecer se procedería a acceder a lo solicitado ordenándose la venta en pública subasta de dichos bienes y depositando su importe en la corte a los efec-tos de ley.”
A la anterior moción se opusieron José Vélez y Rufino Rivera, alegando que los embargos a su instancia practicados en juicios seguidos ante la Corte Municipal de Salinas eran anteriores al de Roselló Hermanos en juicio seguido ante la Corte de Distrito de Guayama, que las mercancías embarga-das eran de tal naturaleza que no podían sufrir deterioro si se esperaba a la terminación de los litigios pendientes para la *206venta de ollas y que por el contrario los intereses de Yélez y Rivera sufrirían menoscabo con la venta pretendida.
No consta en los antos cuáles fueron los términos preci-sos en que la corte de Guayama resolvió la anterior moción, pero las alegaciones demuestran que la subasta fué ordenada y que para llevarla a efecto se expidió orden al marshal de la Corte de Distrito de Guayama, cuya orden quedó en sus-penso con motivo de la solicitud de injunction declarada con lugar por la Corte de Distrito de Ponce.
Alega la parte apelante tanto en su oposición al injunction como en su alegato escrito ante esta Corte Suprema que los intereses de José Yélez y Rufino Rivera no habrían de su-frir perjuicio alguno con la subasta de las mercancías re-embargadas a instancia de la referida sociedad ni dichos.de-rechos emanados de anteriores embargos habían de quedar ilusorios, pues el marshal de la Corte de Distrito de Guayama dejó las mercancías reembargadas en poder del mismo que las tenía, José Yélez; que en el mismo récord aparecen deter-minados los derechos que la ley reconoce a cada uno de los actores, y era obligación del márshal de Guayama reservar del importo que se obtuviera en la subasta la cantidad re-clamada por aquéllos, entregando el remanente que resultara a Roselló Hermanos, bien en pago total o bien en abono a su sentencia contra Mattei, según el resultado de la liquida-ción.
A la anterior alegación contesta la representación de José Yélez y Rufino Rivera que los edictos no contienen adverten-cia alguna de que el producto en venta de la subasta de las mercancías hubiera de aplicarse con preferencia a cubrir los créditos de Yélez y Rivera y que si así se hubiera hecho cons-tar hubiera sido ociosa la pretensión de injunction formulada ante la Corte de Distrito de Ponce.
Opinamos que los derechos preferentes de José Yélez y Rufino Rivera respecto de Roselló Hermanos con motivo de la prioridad de sus embargos, son claros dada la circunstancia de que al practicarse el reembargo de las mercancías a ins-*207tancia de Eoselló Hermanos quedaron éstas en poder del de-positario, a quien las había entregado el márshal de la Corte Municipal de Salinas, y por tanto vn custodia legis bajo el control de clicho márshal y no bajo el de la Corte de Distrito de G-uayama. Oronoz & Cía. v. Alvarez, 23 D. P. R. 536. Y esos derechos fueron reconocidos por el mismo márshal de la Corte de Distrito de Guayama cuando notificó al márshal de la Corte Municipal de Salinas que el sobrante o remanente que resultara después- de hecha la liquidación de las mercan-cías embargadas, si se llegaban a vender en pública subasta, quedaría a disposición de la Corte de Distrito de Guayama para ser entregado por el márshal de ésta a Eoselló Herma-nos o a su abogado.
Pero la subasta de las mercancías por el márshal de la Corte de Distrito de Guayama, sin tenerlas bajo su control, lesiona el derecho de Vélez y Eivera a que la subasta se lleve a efecto por el márshal de la Corte Municipal de Salinas y a que el producto de ella se destine con preferencia al pago de sus créditos, por más que deba reservarse el sobrante que resultare para cubrir en todo o en parte el crédito de Eoselló Hermanos.
De todos modos, como Eoselló Hermanos no ha probado que la subasta que había de efectuar el márshal de la Corte de Distrito de Guayama estaba sujeta a la condición de desti-narse su producto a cubrir con preferencia los créditos de Vélez y Eivera, siempre hubieran podido éstos ser perjudi-cados en sus intereses, pues el márshal es un funcionario cu-yos poderes son ministeriales y debe cumplir las órdenes de la corte sin resolver por sí sobre preferencia de derechos. Hubiera tenido que aplicar el producto de la venta a pagar con preferencia el crédito de Eoselló Hermanos, cuyo cobro era el que motivaba la subasta. La doctrina establecida en el caso de Auffant v. Sucesión Ramos, 23 D. P. R. 416, no es aplicable al presente, cuyas circunstancias son distintas de las de aquél.
*208Es de confirmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.